Opinion issued May 13, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–04–00510–CV
____________

IN RE NATALIA NICOLE FISHER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Natalia Nicole Fisher, has filed a petition for writ of mandamus
complaining of the trial court’s


 May 6, 2004 “Order Denying Defendant’s Motion
to Quash Notice of Intention to Take Deposition by Written Questions.”  Relator has
also filed a motion for emergency relief from the May 6 order.
          After due consideration, the Court denies the petition for a writ of mandamus. 
Relator’s motion for temporary relief is denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Alcala.